DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-21 filed on June 07, 2021 are pending.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) and certified copy of paper required by 37 CFR 1.55 is received.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 11-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAM et al. (US 2019/0349122 A1, hereinafter "Nam") in view of Akkarakaran et al. (US 2019/0312698 A1, hereinafter "Akkarakaran").
Regarding claim 1, Nam discloses a method of performing uplink transmission by a terminal in a wireless communication system, the method comprising:
receiving scheduling information for uplink transmission in at least one transmission opportunity (TO) (Nam, [0121] the PDCCH (i.e. scheduling information) may be associated with PUSCH scheduling (i.e. TO), for a time period after transmission of the scheduled uplink transmission, and/or the like. For example, and as shown in FIG. 8, the CSI report may be scheduled for transmission in a third slot (e.g., slot P+2).) ;
calculating a spatial parameter for uplink transmission based on a mapping relation between the at least one TO and at least one downlink reference signal for a specific TO  (Nam, [0120-0121] the UE may determine an uplink transmit beam (i.e. spatial parameter) for the scheduled uplink transmission based at least in part on receiving the A-CSI RS (i.e. DLRS) transmission from the BS, for a time period after transmission of the scheduled uplink transmission, and/or the like. For example, and as shown in FIG. 8, the CSI report may be scheduled for transmission in a third slot (e.g., slot P+2) (i.e. a specific TO)) ; and
performing uplink transmission based on the spatial parameter in the specific TO  (Nam, [0120-0121] the UE may determine an uplink transmit beam  (i.e. spatial parameter for the scheduled uplink transmission based at least in part on receiving the A-CSI RS transmission from the BS, for a time period after transmission of the scheduled uplink transmission, and/or the like. For example, and as shown in FIG. 8, the CSI report (i.e. uplink transmission) may be scheduled for transmission in a third slot (e.g., slot P+2)).
Nam does not explicitly disclose a sounding reference signal (SRS) resource indicator (SRI) is unavailable among the at least one TO.
Akkarakaran from the same field of endeavor discloses calculating a spatial parameter for uplink transmission based on a mapping relation between the at least one TOat least one downlink reference signal (DL RS) resource for a specific TO that a sounding reference signal (SRS) resource indicator (SRI) is unavailable among the at least one TO (Akkarakaran, Fig. 7 step 704 708 when SRS is absent (i.e. unavailable), where the SRI may be interpreted as an index into PUCCH spatialRelationinfo or TCI-statesPDCCH list, configure SRI as TCI in DL).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified determining uplink transmission timelines disclosed by Nam and uplink beam assignment disclosed by Akkarakaran with a motivation to make this modification in order to improve transmission of a relatively low volume of non-delay-sensitive information (Akkarakaran, [0004]).
Regarding claim 2, Nam does not explicitly disclose the specific TO that the SRI is unavailable is determined based on at least one of:
the SRI for the specific TO not being included in the scheduling information;
the SRI for the specific TO in the scheduling information indicating a specific value or a specific codepoint; or
the scheduling information including an indicator indicating the SRI for the specific TO is not included in the scheduling information.
Akkarakaran from the same field of endeavor discloses the specific TO that the SRI is unavailable is determined based on at least one of:
the SRI for the specific TO not being included in the scheduling information (Akkarakaran, [0062] generate a beam for data channel communications in absence of other explicit beam information ( e.g., in absence of an SRI, a prior recent actual physical uplink control channel etc.));
the SRI for the specific TO in the scheduling information indicating a specific value or a specific codepoint (Akkarakaran, [0127] where SRS/SRI are absent... the UE obtains a mapping from sri-PUSCH-PowerControlId in SRI-PUSCH-PowerControl between a set of values for the SRI field in DCI format 0_1 and a set of indexes provided by p0-PUSCH-AlphaSetld that map to a set of P0-PUSCH-AlphaSet values); or
the scheduling information including an indicator indicating the SRI for the specific TO is not included in the scheduling information (Akkarakaran, [0089] the default transmit beam 505 may be used whenever SRS or SRI is absent ( e.g., or if the SRI arrives too late to be useful).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified determining uplink transmission timelines disclosed by Nam and uplink beam assignment disclosed by Akkarakaran with a motivation to make this modification in order to improve transmission of a relatively low volume of non-delay-sensitive information (Akkarakaran, [0004]).
Regarding claim 3, Nam does not explicitly disclose an SRS resource group associated with a specific DL RS resource mapped to the specific TO is preconfigured or predefined for the terminal.
Akkarakaran from the same field of endeavor discloses an SRS resource group associated with a specific DL RS resource mapped to the specific TO is preconfigured or predefined for the terminal (Akkarakaran, [0089] the default transmit beam 505 (i.e. preconfigured) may be used whenever SRS or SRI is absent ( e.g., or if the SRI arrives too late to be useful);
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified determining uplink transmission timelines disclosed by Nam and uplink beam assignment disclosed by Akkarakaran with a motivation to make this modification in order to improve transmission of a relatively low volume of non-delay-sensitive information (Akkarakaran, [0004]).
Regarding claim 4, Nam does not explicitly disclose the spatial parameter is determined based on a specific SRS resource among the SRS resource group.
Akkarakaran from the same field of endeavor discloses the spatial parameter is determined based on a specific SRS resource among the SRS resource group (Akkarakaran, [0036] update SRS beams, particularly in scenarios where only one SRS is configured);
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified determining uplink transmission timelines disclosed by Nam and uplink beam assignment disclosed by Akkarakaran with a motivation to make this modification in order to improve transmission of a relatively low volume of non-delay-sensitive information (Akkarakaran, [0004]).
Regarding claim 5, Nam discloses the mapping relation between the at least one
TO and the at least one DL RS resource is preconfigured or predefined for the terminal (Nam, [0138] PDCCH transmission may be associated with information that identifies a TCI state. In some aspects, the TCI state and/or the PDCCH may trigger transmission of a set of CSI-RS resources by a BS).
Regarding claim 6, Nam discloses the mapping relation between the at least one TO and the at least one DL RS resource is one of:
a DL RS resource being changed according to a TO index increasing by 1 (Nam, Fig. 10 [0139] the UE may receive the set of CSI-RS resources in a second slot (e.g., slot Q+l));
the DL RS resource being changed according to the TO index increasing by L, wherein L is determined based on a value of dividing a number of the at least one TO by a number of the at least one DL RS (Not given patentable weight due to non-selected option); or
the DL RS resource being changed according to the TO index increasing by K, wherein K is a value of dividing L by a predetermined integer (Not given patentable weight due to non-selected option).
Regarding claim 11, Nam discloses a number of SRS resources applicable to a TO group to which a specific DL RS resource is mapped is preconfigured or predefined for the terminal (Nam, [0101] spatial relationship with a downlink reference signal ( e.g., a signal synchronization block (SSB), a CSI-RS, and/or the like) or an uplink SRS. In some cases, a downlink transmit beam for a downlink non-zero power CSI-RS (NZP-CSI-RS).	
Regarding claim 12, Nam discloses the spatial parameter is determined based on a DL channel estimated through a specific DL RS resource mapped to the specific TO (Nam, [0101] spatial relationship with a downlink reference signal ( e.g., a signal synchronization block (SSB), a CSI-RS, and/or the like) or an uplink SRS. In some cases, a downlink transmit beam for a downlink non-zero power CSI-RS (NZP-CSI-RS).
Regarding claim 13, Nam does not explicitly disclose a same spatial parameter or different spatial parameters are applied to a plurality of TOs that the SRI is unavailable.
Akkarakaran from the same field of endeavor discloses a same spatial parameter or different spatial parameters are applied to a plurality of TOs that the SRI is unavailable (Akkarakaran, [0089] the default transmit beam 505 may be used whenever SRS or SRI is absent, UE 115-a may need to receive the SRI prior to some timing threshold in order to program the uplink transmit beam 505 in response to the SRI );
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified determining uplink transmission timelines disclosed by Nam and uplink beam assignment disclosed by Akkarakaran with a motivation to make this modification in order to improve transmission of a relatively low volume of non-delay-sensitive information (Akkarakaran, [0004]).
Regarding claim 14, Nam discloses the spatial parameter includes precoding information or beamforming information (Akkarakaran, [0088] Beamforming may be supported and beam direction may be dynamically configured. MIMO transmissions with precoding may also be supported).
Regarding claim 15, Nam discloses the DL RS includes at least one of a CSI-RS(channel state information-reference signal), or a SS/PBCH(synchronization signal/physical broadcast channel) block (Nam, [0067, 74] receiving, from a base station (BS), a transmission of a channel state information reference signal (CSI-RS), The base station may also transmit a physical broadcast channel (PBCH). The PBCH may carry some system information, such as system information that supports initial access by UEs).
Regarding claim 16, Nam discloses the uplink transmission includes at least one of a PUSCH(Physical Uplink Shared Channel), a PUCCH(Physical Uplink Control Channel), a SRS, or a PRACH(Physical Random Access Channel) (Nam, [0197] the scheduled uplink transmission includes a physical uplink shared channel (PUSCH) transmission, a physical uplink control channel (PUCCH) transmission, or a sounding reference signal (SRS)).
Regarding claim 18, Nam discloses a method of performing uplink reception by a base station in a wireless communication system, the method comprising:
transmitting scheduling information for uplink transmission in at least one transmission opportunity (TO) to a terminal (Nam, [0081] The base station may transmit system information, such as system information blocks (SIBs) on a physical downlink shared channel (PDSCH) in certain slots. The base station may transmit control information/data on a physical downlink control channel (PDCCH) in C symbol periods of a slot, where B may be configurable for each slot); and
performing uplink reception transmitted from the terminal based on a spatial parameter based on a mapping relation between the at least one TO and at least one downlink reference signal (DL RS) resource for a specific TO ().
Nam does not explicitly disclose a sounding reference signal (SRS) resource indicator (SRI) is unavailable among the at least one TO (Nam, [0178] determine an uplink transmit beam for the scheduled uplink transmission based at least in part on receiving the transmission of the CSI-RS) (Gao, pg. 10 Fig. 3 step 306 the mobile station may transmit the uplink data channel using the one or more ports that the mobile station 102 determined from the port parameter associated with the uplink data channel)).
Akkarakaran from the same field of endeavor discloses at least one downlink reference signal (DL RS) resource for a specific TO that a sounding reference signal (SRS) resource indicator (SRI) is unavailable among the at least one TO (Akkarakaran, Fig. 7 step 708 when SRS is absent, where the SRI may be interpreted as an index into PUCCH spatialRelationinfo or TCI-statesPDCCH list).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified determining uplink transmission timelines disclosed by Nam and uplink beam assignment disclosed by Akkarakaran with a motivation to make this modification in order to improve transmission of a relatively low volume of non-delay-sensitive information (Akkarakaran, [0004]).
Regarding claims 17 and 19-21, these claims recite "a terminal" (Nam, Fig. 2 120), "a base station" (Nam, Fig. 2 110), "processing device" (Nam, Fig. 2 280), and "non-transitory computer readable medium storing at least one instruction" (Nam, [0012]) that disclose similar steps as recited by the method of claims 1 and 18, thus are rejected with the same rationale applied against claims 1 and 18 as presented above.	
	
Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAM et al. (US 2019/0349122 A1, hereinafter "Nam") in view of Akkarakaran et al. (US 2019/0312698 A1, hereinafter "Akkarakaran") as applied to claim above, and further in view of Park et al. (CA 3052397 A1, hereinafter "Park").
Regarding claim 7, Nam does not explicitly disclose a rank for the specific TO is preconfigured or predefined for the terminal.
Park from the same field of endeavor discloses rank for the specific TO is preconfigured or predefined for the terminal  (Park, [355] SB TPMI is transmitted only for a specific SRS resource (or panel) preconfigured, recommended by the UE or configured by RRC, MAC CE, and the like or the SRS resource (or panel) corresponding to the SRI of the lowest index.).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Park’s system for precoded SRS into Nam’s determining uplink transmission timelines as modified by Akkarakaran with a motivation to make this modification in order to reduce DCI overhead and improve performance of higher rank (Park, [540]).	
Regarding claim 8, Nam does not explicitly disclose based on a value of the rank  for the specific TO being lower than a number of SRS resources belonging to a SRS resource group associated with a specific DL RS resource mapped to the specific TO, the spatial parameter is determined based on at least one specific SRS resource among the SRS resource group.
Park from the same field of endeavor discloses based on a value of the rank  for the specific TO being lower than a number of SRS resources belonging to a SRS resource group associated with a specific DL RS resource mapped to the specific TO, the spatial parameter is determined based on at least one specific SRS resource among the SRS resource group  (Park, [310-314] the case that the number of indicated SRS resources is 2 (M = 2), Configured SRS resource O(X0-port) for Panel 0, Configured SRS resource 1 (X1-port) for Panel 1..PMI fir rank 1 indicated for each resource in the same codebook).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Park’s system for precoded SRS into Nam’s determining uplink transmission timelines as modified by Akkarakaran with a motivation to make this modification in order to reduce DCI overhead and improve performance of higher rank (Park, [540]).
Regarding claim 9, Nam does not explicitly disclose the at least one specific SRS resource is selected as at least one SRS resource in ascending order from a lowest frequency of use in at least one previous TO among the SRS resources belonging to the SRS resource group.
Park from the same field of endeavor discloses the at least one specific SRS resource is selected as at least one SRS resource in ascending order from a lowest frequency of use in at least one previous TO among the SRS resources belonging to the SRS resource group (Park, [359] the number SBs is greater than the number of SRS resources, first, SB indices and SRS resource indices are 1: 1 mapped in an ascending order).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Park’s system for precoded SRS into Nam’s determining uplink transmission timelines as modified by Akkarakaran with a motivation to make this modification in order to reduce DCI overhead and improve performance of higher rank (Park, [540]).
Regarding claim 10, Nam does not explicitly disclose the at least one specific SRS resource is determined based on at least one of:
the SRS resource is sequentially changed by the rank value of the specific TO according to a TO index increasing by 1;
the SRS resource is sequentially changed by the rank value of the specific TO according to the TO index increasing by L, wherein Lis determined based on a value of dividing a number of the at least one TO by a number of SRS resources belonging to the SRS resource group; or
the SRS resource is sequentially changed by the rank value of the specific TO according to the TO index increasing by K, wherein K is a value of dividing L by a predetermined integer.
Park from the same field of endeavor discloses the at least one specific SRS resource is determined based on at least one of:
the SRS resource is sequentially changed by the rank value of the specific TO according to a TO index increasing by 1 (Not given patentable weight due to non-selected option);
the SRS resource is sequentially changed by the rank value of the specific TO according to the TO index increasing by L, wherein Lis determined based on a value of dividing a number of the at least one TO by a number of SRS resources belonging to the SRS resource group (Park, [358] In order not to increase the TPMI for panel co-phase in SB unit, it may configured/applied so as to divide SB into a plurality of sub SBs and correspond to different resources for each sub SB, and to transmit the SB TPMI (for reflecting the SB TPMI uniformly for each resource), and this corresponds to FIG. 16(a). As shown in FIG. 16(a), all of four SRS resources (SRS resources #1 to #4) are transmitted in each SB); or
the SRS resource is sequentially changed by the rank value of the specific TO according to the TO index increasing by K, wherein K is a value of dividing L by a predetermined integer (Not given patentable weight due to non-selected option).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Park’s system for precoded SRS into Nam’s determining uplink transmission timelines as modified by Akkarakaran with a motivation to make this modification in order to reduce DCI overhead and improve performance of higher rank (Park, [540]).
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415